                        UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF TENNESSEE


CHARLIE GORDON EPLEY,                              )
                                                   )
              Plaintiff,                           )
                                                   )
v.                                                 )   No. 1:18-CV-111
                                                   )       REEVES/STEGER
WALGREENS COMPANY                                  )
                                                   )
              Defendant.                           )


                           MEMORANDUM AND ORDER


       Plaintiff, Charlie Gordon Epley, brings this action against his former employer,

Walgreens Company, alleging he was terminated from his position as a pharmacist because

of his age and disability, in violation of the Age Discrimination in Employment Act, the

Americans with Disabilities Act, the Tennessee Human Rights Act, and the Tennessee

Disability Act,

       Before the court is Walgreens’ motion for summary judgment [R. 21]. Walgreens

contends that Epley cannot establish a claim for disability or age discrimination.

Alternatively, Walgreens contends it has presented legitimate, nondiscriminatory reasons

for its decision to terminate Epley. Walgreens contends Epley was terminated for repeated

violations of its attendance policy.    Therefore, Epley cannot establish that he was

terminated because of his age or disability. In addition, Walgreens contends Epley’s claims

brought under the Tennessee Disability Act and the Tennessee Human Rights Act are

barred by the applicable statutes of limitations. Nor can Epley meet the requirements under
the Americans with Disabilities Act for failure to provide reasonable accommodation

because Epley never requested an accommodation. Last, Walgreens contends Epley’s

retaliation claims fail because he did not engage in any statutorily protected activity until

after the decision to terminate his employment had already been made. Therefore,

Walgreens asks the court to grant it judgment as a matter of law on all of Epley’s claims.

       Epley has responded in opposition to the motion [R. 25]. Epley states he was a

pharmacist for Walgreens for more than twenty-five years. When a new pharmacy

manager took over operations at the Western Avenue Store in Knoxville, the manager

began a campaign to force Epley to retire or go on disability. When that effort failed, the

manager developed pretextual reasons for disciplinary action against Epley. The manager

terminated Epley’s employment for behaviors for which younger, non-disabled employees

were not disciplined. Epley contends that there are material issues of fact regarding his

termination and that a jury should decide whether Walgreens discriminated against him

when it terminated his employment.

                                          I. Facts

       Epley was hired by Walgreens to work as a pharmacist in 1990. Epley was

diagnosed with diabetes in 2006. In 2013, he reduced the number of hours he worked from

40 per week to 32 per week as a result of his health conditions. His shift typically began

between 2:00 and 3:00 p.m.

       At the time of his termination, Epley worked in various locations, but considered

the store on Western Avenue as his “home store.” Sloane Cleveland became the Pharmacy

Manager of the Western Avenue store in February 2013.             Epley noted Cleveland’s
                                             2
friendships with younger pharmacists and pharmacy techs and her disdain for older

workers, especially him.

       Cleveland prepared yearly evaluation forms for pharmacists starting with the 2014

fiscal year. At his evaluation, Epley made specific mention of his health issues impacting

the conditions of his employment. Epley states he was required to work after the end of

his shifts due to the cutting of pharmacy hours and the turnover rate of untrained staff.

Again, on his 2015 evaluation form, Epley pointed out his health issues to Cleveland. And,

on his 2016 evaluation, Epley not only referenced his health issues, he specifically

mentioned that they affected various activities, including punctuality.

       Epley continued to work at the Western Avenue store and other locations. In

September 2015, Epley was recognized for having worked for Walgreens for twenty-five

years. Epley states that after the anniversary, Cleveland and many younger pharmacy

employees began to make comments about his age. Cleveland also reprimanded him

repeatedly for being late to work. Epley contends that prior to Cleveland becoming

Pharmacy Manager, Walgreens management did not appear to have any problem with

Epley’s work performance.

       In March 2016, Cleveland counseled Epley that he would need to be on time for his

shifts. Epley told her that arriving for his shift by 3:00 p.m. would be no problem and that

he would no longer be late. On June 8, 2016, Cleveland issued a Verbal Warning to Epley

for several issues, including “being on time.” Specifically, Epley had been 30 minutes late

on May 27, 2016, and 12 minutes late on June 3, 2016. Epley was also counseled regarding

staying late (well past the end of his shift), poor attitude, and failure to include an
                                             3
appropriate Improvement Action Plan (IAP) following a medication error. On October 12,

2016, Cleveland issued a Written Warning for Attendance, which documented the

following:

      Since our last meeting on 6/8/16, Chuck has been late at least twelve times.
      Friday 6/24 15 minutes late
      Wednesday 6/29 5 minutes late
      Saturday 7/9 10 minutes late (to open the pharmacy)
      Wednesday 7/13 5 minutes late
      Friday 7/15 9 minutes late
      Wednesday 7/20 5 minutes late
      Wednesday 7/27 10 minutes late
      Friday, 8/12 15 minutes late
      Wednesday 8/24 15 minutes late
      Wednesday 8/31 10 minutes late
      Wednesday 9/7 15 minutes late
      Friday 9/30 5 minutes late
                                           ...
      Continued disregard for being on time will not be tolerated, and further
      disciplinary action will be taken, up to and including termination, if the
      pattern of behavior does not get corrected.

[R. 22-10].

      Epley acknowledged in his deposition that he was late on each of the dates listed in

the Written Warning including the day the Written Warning was issued. He received two

additional Written Warnings on October 12, 2016. One warning was for failure to follow

instructions, as he had not created an IAP for two separate occasions, after having been

instructed to do so during the Verbal Warning on June 8. The other warning was for

unprofessional conduct, calling his co-workers “incompetent,” and referring to a female

pharmacist as “that bimbo.” Epley denies these allegations and states that Cleveland issued

the disciplinary action against him based on hearsay from younger workers. Epley further


                                            4
avers that Cleveland did not take action against younger employees for falsifying their time

records.

       In the comments he made in the Written Warning for Attendance, Epley wrote:

       I HAVE TURNED THESE REPRIMANDS & ALL SUPPORTING
       DOCUMENTS IN TO MY PERSONAL ATTORNEY AND WE ARE
       CONTEMPLATING FURTHER LEGAL ACTION DUE TO FALSE
       CHARGES, EXAGGERATION, BLATANT LIES, SLANDER!!

[R. 22-10]. His comments made no mention of discrimination or of his disability or age.

On October 16, 2016, Epley provided a letter to Parker and Cleveland as follows:

       Let’s be honest (at least one of us). I know I am OFTEN late for work and
       plead no contest. To work afternoon shift – I cannot do any yard work – I
       have to take 2 day naps. To work mornings I have to get up hours before so
       I can nap. Per Mayo Clinic & Standford [sic] I have a “majorly sever[e]
       (highest level) sleep disorder” – MOST people at my level commit suicide –
       FACT!! Add Blood sugars >600 & <40 – Reduced lung capacity, High BP,
       Type II Diabetes, Uncontrolled Due to Autoimmune Diseases which even
       EXPERTS say is Worst type of all (called Type 1.5) – Miracle get up at ALL.
       One doctor told me that I was the “1st Living Dead Man” that He and his
       colleagues EVER KNEW!!! No matter how much pain / bad I feel – I try to
       give 110% at work & show up / Late
                                            ....
       Yes, I am often late & often joke about “New Orleans Time” or “Beach
       Time” but often the jokes keep me from crying . . . . I wish I could “Promise
       to Always Be on Time” . . . .

[R. 22-13].

       In October 2016, after reviewing Epley’s performance evaluation, Cleveland raised

several allegations against Epley and the related disciplinary citations she had made.

Cleveland handed Epley a stack of papers and told him that he needed to give serious

consideration to retiring or taking disability. Epley states that at no time, did Cleveland or

Michael Parker (the Store Manager) talk to him about the Family and Medical Leave Act

                                              5
or the Americans with Disabilities Act, or tell him that he needed to complete and return

any forms, discuss accommodation, or use the terms interactive process or accommodation.

Epley did not make any request for accommodation.       It was not until Epley filed his

complaint that he learned that Cleveland had included documents relating to the ADA

among the stack of papers given to him in the October 2016 meeting. Epley states he was

unaware of his rights under the ADA including his right to request an accommodation.

       On November 12, 2016, Epley received another Written Warning for staying 1.5

hours past the time the pharmacy closed. On November 16, 2016, Epley received a Final

Warning for Attendance, this time for being 20 minutes late for work. On February 17,

2017, Epley was 15-20 minutes late for his shift. He told Cleveland he was late because

he received a call from the Walgreens’ insurance carrier who needed to discuss his health

conditions with him. Epley was not disciplined for that incident.

       When Epley came to work on April 21, 2017, he was 20 minutes late for his shift.

Cleveland met him at the front of the store and took him into the Store Manager’s office to

meet with her and Parker. The decision to terminate Epley had been made prior to his

arrival. Cleveland arranged for Epley to be given the option to retire; if he did not choose

to do so, then he would be terminated. Epley said he would need to think about his decision

and he left the store. Epley contends that no other pharmacist was terminated for tardiness.

       On April 24, 2017, Epley complained for the first time to Walgreens’ Employee

Relations that he believed he was being discriminated against. Following his complaint,

Walgreens investigated the issue and placed his termination on hold while Epley was out

on “Paid Time Off.” Walgreens concluded its investigation and Epley’s employment was
                                             6
terminated effective May 15, 2017, for his violations of the attendance policy and failure

to improve after counseling and disciplinary actions.

                          II. Standard for Summary Judgment

       Summary judgment under Rule 56 of the Federal Rules of Civil Procedure is proper

“if the movant shows that there is no genuine dispute as to any material fact and the movant

is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). The moving party bears

the burden of establishing that no genuine issues of material fact exist. Celotex Corp. v.

Cattrett, 477 U.S. 317, 330 n. 2 (1986); Moore v. Philip Morris Co., Inc., 8 F.3d 335, 339

(6th Cir. 1993). All facts and inferences to be drawn therefrom must be viewed in the light

most favorable to the nonmoving party. Matsushita elec. Indus. Co. Ltd v. Zenith Radio

Corp., 475 U.S. 574, 587 (1986); Burchett v. Keifer, 301 F.3d 937, 942 (6th Cir. 2002).

       Once the moving party presents evidence sufficient to support a motion under Rule

56, the nonmoving party is not entitled to a trial merely on the basis of allegations. Celotex,

477 U.S. at 317. To establish a genuine issue as to the existence of a particular element,

the nonmoving party must point to evidence in the record upon which a reasonable finder

of fact could find in its favor. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).

The genuine issue must also be material; that is, it must involve facts that might affect the

outcome of the suit under the governing law. Id.

       The court’s function at the point of summary judgment is limited to determining

whether sufficient evidence has been presented to make the issue of fact a proper question

for the factfinder. Id. at 250. The court does not weigh the evidence or determine the truth

of the matter. Id. at 249. Nor does the court search the record “to establish that it is bereft
                                              7
of a genuine issue of fact.” Street v. J.C. Bradford & Co., 886 F.2d 1472, 1479 (6th Cir.

1989). Thus, “the inquiry performed is the threshold inquiry of determining whether there

is a need for a trial – whether, in other words, there are any genuine factual issues that

properly can be resolved only by a finder of fact because they may reasonably be resolved

in favor of either party.” Anderson, 477 U.S. at 250.

                               III. THRA/TDA CLAIMS

       Tennessee law provides that a civil cause of action under the Tennessee Human

Rights Act (THRA) “shall be filed . . . within one (1) year after the alleged discriminatory

practice ceases.” Tenn. Code Ann. § 4-21-311(d). The Tennessee Disability Act (TDA)

incorporates the one-year limitations period found in the THRA. See Jenkins v. Trane U.S.,

Inc., 2013 WL 3272489 at *6 (M.D.Tenn. Jun. 27, 2013). The THRA/TDA causes of

action accrued at the latest on May 15, 2017, when Walgreens terminated Epley’s

employment.     The one-year statute of limitations commenced running on Epley’s

THRA/TDA claims no later than May 15, 2017, and expired one year later on May 15,

2018. Epley was required to file suit in court on his THRA/TDA claims by May 15, 2018.

Epley filed this civil action against Walgreens on May 25, 2018, more than one year after

the statute of limitations deadline on his THRA/TDA claims had expired.

       Although Epley stated in his complaint that he was terminated “on or about May 15,

2017,” he now argues that based on Walgreen’s COBRA Enrollment Notice sent to him,

his actual termination date was May 31, 2017. However, the COBRA Notice clearly states

the decision to terminate Epley’s employment had been made and communication sent to

him by May 18, 2017. The Sixth Circuit has a presumption that mail is received by the
                                             8
person to whom it is addressed within five (5) days of mailing. See Rucker v. Potter, 215

Fed. Appx. 406, 408 (6th Cir. 2007). Even if the court assumed that the May 18 COBRA

Notice was the first notification Epley had that he had been terminated, the one-year statute

of limitations began to run on May 23, 2017, and expired May 23, 2018. Epley’s complaint

filed May 25, 2018 is still untimely. Accordingly, Epley’s THRA/TDA claims against

Walgreens are time-barred by the statute of limitations, Tenn. Code Ann. § 4-21-311(d),

and must be dismissed.

                                 IV. ADA/Discrimination

       To establish a prima facie case of discrimination under the ADA, a plaintiff must

demonstrate that he (1) is disabled, (2) is otherwise qualified to perform the essential

functions of the position, with or without accommodation, and (3) suffered an adverse

employment action because of the disability. Ferrari v. Ford Motor Co., 826 F.3d 885,

891 (6th Cir. 2016). If a plaintiff can establish a prima facie case, then the burden shifts to

defendant to articulate a legitimate, nondiscriminatory reason for the adverse employment

action. Plant v. Morton Int’l Inc., 212 F.3d 929, 936 (6th Cir. 2000). If defendant does so,

then plaintiff bears the burden of proving that defendant’s proffered reason is a pretext for

unlawful discrimination. Id.

       The parties do not dispute that Epley can establish a prima facie case of

discrimination. However, Walgreens contends it had a legitimate, non-discriminatory

reason for terminating Epley – he was habitually late for work, and despite repeated

counseling over the course of a year, he failed to improve his performance. Because

Walgreens has proffered a legitimate, non-discriminatory reason for his termination, Epley
                                              9
must produce evidence from which a jury could find that Walgreens’ reason is a pretext

for unlawful discrimination. To meet this burden, Epley must show that the reason offered

by Walgreens (1) had no basis in fact, (2) was not the actual reason for its actions, or (3)

was an insufficient basis for its adverse employment action. Manzer v. Diamond Shamrock

Chems., 29 F.3d 1078, 1084 (6th Cir. 1994).

       Here, there is no dispute that Epley was late on the days for which he was disciplined

for tardiness. Following the March 25, 2016 meeting when Cleveland told Epley that he

needed to be on time for his shifts, Epley arrived late for 21 out of 28 shifts.

       Epley responds he had a long history of health issues and Walgreens was well aware

of his health issues when his tardiness became an issue. Epley wrote that his health

contributed to his tardiness on all three performance evaluations of him done by Cleveland.

       Epley also submits the affidavit of Teri Pearson, a pharmacist with Walgreens from

May 1993 until January 2019. Pearson states that she is aware of occasions when younger

pharmacists provided false information related to the time they either reported for work or

completed their work day. She was not aware of any of the younger pharmacists being

disciplined for providing this false information. Pearson states Walgreens’ policy was

enforced on the basis of “favoritism” of the managers. It was only after Epley was

terminated that Walgreens instituted a strict policy subjecting employees to disciplinary

action for “even being 5 minutes late.” Pearson further states that during the fifteen years

she worked with Epley, she was not aware of any complaints from Walgreens about Epley

occasionally reporting late for work, or of any instances where he was disciplined for being

late, until the last year preceding his termination. Pearson states Cleveland and Parker did
                                              10
not make complaints or take disciplinary action against any of the younger pharmacists

without medical conditions when those pharmacists were late or left early.

       Pearson states there was a pattern of discrimination against Epley because of his age

and his medical condition during the last year he worked at Walgreens, after Cleveland

became pharmacy manager. Prior to this time, Walgreens seemed quite satisfied with

Epley’s work ethic and performance. Pearson further states that she is aware of other, older

pharmacists – some with and some without medical conditions – who also appeared to be

targeted by management personnel and treated unfairly in comparison to younger

pharmacists. [R. 25-4].

       When the facts are viewed in the light most favorable to Epley, genuine issues of

material fact exist as to whether Walgreens discriminated against him on the basis of his

disability. Given the conflicting nature of the record evidence, it is for the jury to determine

which evidence is more credible and persuasive. Further, the disputed evidence also

requires a determination of the testifying witnesses’ credibility.         The credibility of

witnesses is peculiarly within the province of the jury, and a trial court should never

substitute its opinion of the credibility of witnesses for that of the jury. Werthamn Bag

Corp. v. Agnew, 202 F.2d 119, 122-23 (6th Cir. 1953). In light of the evidence discussed

above and the court’s obligation to construe all facts and inferences in a light most

favorable to Epley, there is sufficient evidence to preclude summary judgment as to his

ADA discrimination claim.




                                              11
                           V. ADA/Failure to Accommodate

       The court next considers whether Walgreens failed to engage in the interactive

process. The interactive process is a “good-faith exploration” of “the precise limitations

resulting from the disability and potential reasonable accommodations that could overcome

those limitations.” Keith v. County of Oakland, 703 F.3d 918, 929 (6th Cir. 2013).

       The failure to engage in the interactive process is only actionable if a qualified

employee makes a prima facie showing that he proposed a reasonable accommodation.

Rorrer v. City of Stow, 743 F.3d 1025, 1041 (6th Cir. 2014). The employee must initiate

the interactive process by requesting an accommodation. See Gantt v. Wilson Sporting

Goods Co., 143 F.3d 1041, 1046 (6th Cir. 1998) (“There is no question that the EEOC has

placed the initial burden of requesting an accommodation on the employee”). Once an

employee makes a request, the employer must make a good faith effort to determine the

appropriate accommodation. Id. If no accommodation is proposed, however, the employer

is not required to speculate as to the extent of the employee’s disability or the employee’s

need or desire for an accommodation. Id.

       It is undisputed that Epley did not request an accommodation from Walgreens. Nor

was Walgreens required to speculate about Epley’s interest in an accommodation.

Although an employee does not need to use specific words to request an accommodation,

the employee’s intent must be clear from the context. See Tennial v. United Parcel Serv.

Inc., 840 F.3d 292, 307 (6th Cir. 2016). Walgreens provided Epley with the appropriate

forms to request a reasonable accommodation and/or to request leave under the FMLA.


                                            12
Epley admits that he never looked at the forms. Nor did he request an accommodation for

his tardiness.

       Epley avers that his multiple verbal and written references to his health interfering

with his punctuality amounted to a request for accommodation. Further, the fact that

Walgreens had, for many years, been willing to work with Epley regarding his occasional

absences shows that it not only knew of his disability, it knew of the accommodation

required to allow him to work successfully.

       Walgreens responds that Epley was not disciplined for days on which health issues

caused him to be late for work; he was only disciplined on days where there was no

indication that his disability played a role in his tardiness citing: January 15, 2016 (doctor’s

appointment); February 6, 2016 (“not well today”); or January 20, 2017 (“changed meds”

which may have affected his blood sugar). Instead, Walgreens only considered the days

Epley provided no reason related to his health for his tardiness (car broke down, car battery

died, plumbers at his house).

       Without any evidence that Epley requested an accommodation, Epley’s failure to

accommodate claim fails as a matter of law and is dismissed.

                                  VI. Age Discrimination

       Under the Age Discrimination in Employment Act (ADEA), an employer is

prohibited from taking adverse employment action against an individual “because of such

individual’s age.” 29 U.S.C. § 623(a)(1). A plaintiff may establish a violation of the

ADEA by either direct or circumstantial evidence. Geiger v. Tower Auto., 579 F.3d 614,

620 (6th Cir. 2009). A plaintiff must demonstrate (1) he is a member of a protected class
                                              13
(over age 40), he was subjected to an adverse employment action, (3) he was qualified for

the position, and (4) he was replaced by a younger person. Lilley v. BTM Corp., 958 F.2d

746, 752 (6th Cir. 1992). Walgreens does not dispute that Epley can establish a prima facie

case of age discrimination. But, an ADEA plaintiff cannot prove his case by establishing

that age was simply a “motivating factor,” instead, the plaintiff has the burden of

persuasion to establish that age was the “but for” cause of the employer’s adverse action.

Gross v. FBL Fin. Servs., 557 U.S. 167, 177 (2009).

       To prevail at the summary judgment stage, a plaintiff must prove by a

preponderance of the evidence that age was the “but for” cause of the challenged employer

decision. Sharp v. Aker Plant Servs. Grp., 726 F.3d 789, 798 (6th Cir. 2013). It is evidence

which, if believed, requires the conclusion that unlawful discrimination was the motivating

factor in the employer’s actions. It does not require the factfinder to draw any inferences

to reach that conclusion. Id.

       As discussed above in relation to Epley’s ADA discrimination claim, the court finds

that the record evidence could support a jury finding that Walgreens targeted him for

termination based upon his age. Cleveland favored younger pharmacists while exhibiting

disdain for older employees, especially Epley. Epley and other older workers were treated

less favorably than younger employees. And, Epley has shown that he was replaced by a

younger employee. Walgreens’ motion to dismiss the ADEA claim is denied.

                                     VII. Retaliation

       Epley alleges Walgreens terminated his employment in retaliation for engaging in

protected activity under the ADA and ADEA. To establish a claim for retaliation under
                                            14
the ADA or ADEA, a plaintiff must show that (1) he engaged in protected activity; (2)

defendant took an adverse employment action against him, and (3) there was a causal

connection between the protected activity and the adverse employment action. Weigel v.

Baptist Hosp. of E. Tenn., 302 F.3d 367, 381 (6th Cir. 2002). A plaintiff must further prove

that the alleged retaliation would not have occurred “but for” his protected activity. Univ.

of Tex. Sw. Med. Ctr. v. Nassar, 133 S. Ct. 2517, 2533 (2013).

       Here, the record shows that Epley did not engage in any protected activity until after

the decision to end his employment had already been made and communicated to him.

Epley was informed of his termination on April 21, 2017, but he did not contact Walgreens

Employee Relations until three days later, on April 24, 2017 to complain of discrimination.

Accordingly, Epley’s retaliation claim fails as a matter of law and is dismissed.

                                    VIII. Conclusion

       In light of the foregoing discussion, Walgreens’ motion for summary judgment [R.

21] is GRANTED in part and DENIED in part: The motion is GRANTED as to Epley’s

claims for discrimination under the Tennessee Human Rights Act, the Tennessee Disability

Act, for failure to accommodate under the Americans with Disabilities Act, and for

retaliation under federal law. Those claims are hereby DISMISSED, with prejudice.

Epley may proceed on his claims for discrimination under the Americans with Disabilities

Act and the Age Discrimination in Employment Act.

       The court finds that mediation may facilitate a possible resolution of this case.

Pursuant to Local Rule 16.4, the court ORDERS the parties to mediate this case in good

faith within sixty (60) days of the entry of this order. See E.D. Tenn. L.R. 16.4(a) (“With
                                             15
or without the agreement of the parties in any civil action . . . the court may refer all or part

of the underlying dispute to mediation pursuant to his Local Rule”). Within seven (7) days

following the conclusion of the mediation, the mediator shall file a report with the court

stating the outcome of the mediation, as contemplated by Local Rule 16.4(m). If the parties

are unable to resolve this case pursuant to mediation, they shall so report to the court within

sixty (60) days of entry of this order.

       IT IS FURTHER ORDERED that the parties, their representatives and/or actual

decisionmakers for the parties, including persons with actual settlement authority on behalf

of all the parties to this litigation, shall be present for the mediation. The mediation will

include the issues of attorney’s fees and costs.

       This case is STAYED pending further order of the court.

       The trial scheduled for November 19, 2019, is CANCELLED.

       IT IS SO ORDERED.


                                     ___________________________________________
                                     CHIEF UNITED STATES DISTRICT JUDGE




                                               16
